             Case 5:17-cv-00220-LHK Document 899 Filed 10/12/18 Page 1 of 2



1    Jennifer Milici, D.C. Bar No. 987096
     Joseph R. Baker, D.C. Bar No. 490802
2    Geoffrey M. Green, D.C. Bar No. 428392
     Elizabeth A. Gillen, Cal. Bar No. 260667
3    Rajesh James, N.Y. Bar No. 4209367
4    Daniel Matheson, D.C. Bar No. 502490
     Kenneth H. Merber, D.C. Bar No. 985703
5    Mark J. Woodward, D.C. Bar No. 479537
     Federal Trade Commission
6    600 Pennsylvania Avenue, N.W.
     Washington, D.C. 20580
7    (202) 326-2912; (202) 326-3496 (fax)
8    jmilici@ftc.gov

9    Attorneys for Plaintiff Federal Trade Commission

10
                                   UNITED STATES DISTRICT COURT
11
                            NORTHERN DISTRICT OF CALIFORNIA
12                                      SAN JOSE DIVISION
13
14
                                                    Case No. 5:17-cv-00220-LHK-NMC
15    FEDERAL TRADE COMMISSION,
                      Plaintiff,                        [PROPOSED] ORDER GRANTING
16                                                      FEDERAL TRADE COMMISSION’S
             v.                                         MOTION FOR LEAVE TO FILE
17
      QUALCOMM INCORPORATED, a                          RESPONSE TO BRIEF OF AMICUS
18    Delaware corporation,                             CURIAE NOKIA TECHNOLOGIES
                                                        REGARDING FTC’S MOTION FOR
19                     Defendant.                       PARTIAL SUMMARY JUDGMENT
20
21
22
23
24
25
26
27
28

                        [PROPOSED] ORDER GRANTING FEDERAL TRADE COMMISSION’S MOTION FOR
                        LEAVE TO FILE RESPONSE TO BRIEF OF AMICUS CURIAE NOKIA TECHNOLOGIES
                                                              Case No. 17-cv-00220-LHK-NMC
               Case 5:17-cv-00220-LHK Document 899 Filed 10/12/18 Page 2 of 2



1                                        [PROPOSED] ORDER
2             For good cause shown, the motion of the Federal Trade Commission for leave to file a
3    response to the brief of amicus curiae Nokia Technologies is hereby GRANTED.
4
5             It is SO ORDERED.
6
7    Dated:       October 12
               _______________, 2018              ___________________________________
                                                  Honorable Lucy H. Koh
8                                                 United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
                          [PROPOSED] ORDER GRANTING FEDERAL TRADE COMMISSION’S MOTION FOR
                          LEAVE TO FILE RESPONSE TO BRIEF OF AMICUS CURIAE NOKIA TECHNOLOGIES
                                                                Case No. 17-cv-00220-LHK-NMC
